Exhibit 10.1

February 14, 2011

Brian Unger

87 Front Street

Palm Coast, FL 32137

RE: Employment Offer

Dear Brian:

I am excited to extend to you our formal offer of employment for the Executive
Vice President, Operations for the Einstein Noah Restaurant Group, Inc.
(“ENRGI”). We are proud of the outstanding team we are building and look forward
to the contributions and experience you will bring as a full time member of the
ENRGI Team.

This position will report directly to myself with a dotted line to Dan
Dominguez, Chief Operating Officer during a transition of his responsibilities
during the second half of 2011. Your biweekly pay will be $11,923.07 (if
annualized, $310,000.00) with an annual target bonus of 75% of your base
compensation, prorated for 2010 based on hire date.

This position is located at the Lakewood, Colorado headquarters and as such will
require a relocation to the Denver area, immediately upon your start date, which
we have agreed will be on or before March 1, 2011. The Company will provide
temporary housing for a period of up to three (3) months following your date of
hire for you and your family.

As Executive Vice President of Operations, you will be responsible for
partnering with our CEO and Chief Operations Officer in leading corporate
strategic and tactical store operations initiatives. As part of your Personal
Performance Objectives (PPO’s) you will play a key Leadership role in developing
our Operational Strategy, along with working directly with the Executive
Leadership Team in setting Corporate strategy and developing the Annual
Operating Plan.

As a regular, full-time employee of ENRGI, you will be eligible to participate
in the Employee Benefits Plans that are offered to similarly situated employees.
You will be eligible to participate in Medical and Dental coverage on the first
of the month following your 31st day of employment. In particular, you will be
eligible for Medical and Dental coverage on the first of the month following
your 31st day of employment. As an officer and highly compensated employee, you
are not able to participate in our 401(k), but you will be eligible to
participate in our Non-Qualified Deferred Compensation Plan, subsequent to
formal Board of Director approval. Under the company’s Paid Time Off policy you
will accrue 20 days per year based on your hire date. In addition to the above
mentioned benefits, ENRGI will also pay the premiums for life insurance of
$400,000 and Long Term Disability based on your base salary of $310,000.
Additional detailed benefit offerings are outlined in our 2011 “Menu of
Benefits” pamphlet, which we are enclosing for your review along with this offer
letter.



--------------------------------------------------------------------------------

Bonus Potential

As a participant in the ENRGI Bonus Plan, you will be eligible for a bonus based
on 75% of your base salary. The bonus is based on a combination of Company Sales
and EBITDA performance, as well as individual performance. The bonus plan year
is based on our fiscal year and the amount of any bonus is generally paid on or
before April 1st of the calendar year following the calendar year to which the
bonus relates. Your participation will be prorated based on your date of hire.

Miscellaneous

ENRGI will also provide the following in terms of our employment offer:

 

  •  

Subject to Board of Director approval, ENRGI will grant you 30,000 stock options
and 30,000 Restricted Stock Units (“RSUs”). The strike price for the options
will be set based on the stock price at the close of the market on the date of
board approval. These options will vest equally over 3 years on the first,
second and third anniversaries of the date of grant, provided you are then
employed by ENRGI. These stock options have a term life of 10 years.

 

  •  

To facilitate your immediate relocation to the Lakewood area, the Company will
provide temporary housing for you and your family up to three (3) months from
date of hire. The Company will also pay directly for the shipment of your
household goods from Florida to Colorado. This will be coordinated by and billed
directly to ENRGI.

 

  •  

In terms of your relocation, ENRGI will provide you with a onetime payment of
$50,000.00 (gross) for additional relocation expenses. This will be made payable
to you on your first paycheck. In the event you terminate your employment with
ENRGI voluntarily within one (1) year from your date of hire, you will be
responsible for repayment of 50% of the relocation payment made to you.

 

  •  

After permanent relocation to Colorado, the Company will pay severance for 12
months at then current compensation if services are terminated by the Company
for reasons other than for “cause,” which shall mean willful misconduct, a
willful failure to perform the officer’s duties, insubordination, theft,
dishonesty, conviction of a felony or any other willful conduct that is
materially detrimental to the Company or such other cause as the Board in good
faith reasonably determines provides cause for the discharge of an officer.

 

  •  

Such severance will be based on twelve months of your base salary, subject to
normal withholdings and paid in four (4) equal installments, at the end of each
calendar quarter. Participation in the health and dental plans will be continued
for the earlier of twelve months or until other employment has been accepted.
Payment of severance will also include a confidentiality provision, mutual
non-disparaging statement, a non-solicitation of employer’s customers and/or
employees for a period of one year and a non-competition with other fast casual
restaurants for a period of one (1) year from date of separation.

Please acknowledge your acceptance of this offer of employment in the space
provided and return a copy to me. You may fax a copy back to me at 303-275-7251.

Again, I look forward to working directly with you and am confident that the
experience you bring will be a great complement to the current Leadership Team.



--------------------------------------------------------------------------------

Sincerely,

 

Jeffrey J. O’Neill

President and Chief Executive Officer

I accept the offer as stated above and acknowledge that I have no obligations
and/or limitations in terms of being able to perform the essential job
functions. Nor, do I have any contractual arrangements with any organizations
which may limit my ability to perform the job to the fullest of my abilities. I
understand that employment with Einstein Noah Restaurant Group, Inc. is at-will,
and may be terminated by me or by Einstein Noah Restaurant Group, Inc without
notice at any time, without guideline or formality, for any reason or for no
reason.

 

Signature:

 

/s/ Brian Unger

    Date:  

2/17/11

       Brian Unger      

Witness Signature:

 

/s/ Jacki Unger

    Date:  

2/17/11

       Jacki Unger      